MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                 FILED
      this Memorandum Decision shall not be
                                                                        Nov 30 2018, 10:36 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                           CLERK
                                                                         Indiana Supreme Court
      the defense of res judicata, collateral                               Court of Appeals
                                                                              and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Emilee L. Stotts                                         Curtis T. Hill, Jr.
      Huntington County Public Defender                        Attorney General of Indiana
      Marion, Indiana
                                                               Jesse R. Drum
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      R.T.,                                                    November 30, 2018
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               18A-JV-1082
              v.                                               Appeal from the
                                                               Huntington Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Petitioner.                                     Karen A. Springer, Senior Judge
                                                               Trial Court Cause No.
                                                               35C01-1802-JD-7



      Kirsch, Judge.


[1]   R.T. appeals his adjudication as a delinquent child for committing theft, which

      would be a Level 6 felony if committed by an adult. He raises the following


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1082 | November 30, 2018          Page 1 of 6
      issue for our review: whether the State presented sufficient evidence to support

      his delinquency adjudication.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In February 2018, R.T. was sixteen years old and lived with his parents, his

      younger brother, and two big dogs in Andrews, Indiana. His father locked guns

      and medication in a gun safe that had a dial combination and was located in the

      living room of the home. R.T.’s father did not trust R.T. with the combination

      to the safe, but R.T. watched his brother unlock the safe. Tr. Vol. III at 62-63.

      On the afternoon of February 13, 2018, R.T. told his friend via a Facebook

      message, “Hell ya, G, same. Trying to lics on some poles soon,” which a police

      officer subsequently stated meant that R.T. was going to take some guns. Id. at

      150-51, 162-63; State’s. Ex. 6.


[4]   The next day, R.T. went to the Boys and Girls Club after school, and when his

      father picked him up at around 5:00 p.m., R.T. had his backpack. Id. at 64. At

      approximately 5:30 p.m. that night, R.T.’s father opened the safe to retrieve

      R.T.’s medication and, after doing so, locked it again. Id. at 65. At that time,

      R.T.’s father did not notice anything missing from the safe. Id. R.T. went to

      bed before his father that night, and his father woke up several times through

      the night. Id. at 66-67. Two of the times that the father woke up, R.T. was also

      awake. Id. at 67-68. The first time R.T. was in the bathroom, and the second

      time he was standing five feet from the safe. Id. at 68. R.T. told his father that

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1082 | November 30, 2018   Page 2 of 6
      he could not sleep and that his medication needed to be increased. Id. Over the

      course of the night, R.T.’s father did not hear any intruders, the doors and

      lower-level windows were locked, and the dogs did not bark. Id. at 68-69.


[5]   The next morning, when R.T.’s mother was getting the boys ready for school,

      R.T.’s backpack was missing and was never found. Id. at 97-98, 102, 112-13.

      R.T.’s father stayed home that day. R.T.’s brother came home from school

      around 3:20 p.m., and while R.T.’s father and brother were talking, his brother

      noticed that the safe was unlocked. Id. at 72. R.T.’s brother opened the safe

      and realized that three handguns and an assault rifle were missing. Id. at 72-73.

      The safe was not damaged, and there was no sign of a burglary. Id. at 81, 90,

      124.


[6]   R.T.’s father called 911 to report the missing guns and told the dispatcher that

      he suspected R.T. had taken the guns. Id. at 75. At that time R.T. was at the

      Boys and Girls Club, so R.T.’s father met the police there. The police released

      R.T. into his parents’ custody that night, and the police guarded the house

      overnight. Id. at 76-77, 126-27. The police searched the area for the missing

      guns, but they were never recovered. R.T.’s parents spoke to him about the

      seriousness of the crime that had been committed, and when R.T.’s father asked

      R.T. where the guns were, R.T. said that they were “not in Andrews anymore.”

      Id. at 77-78. After school the next day, R.T. went to be interviewed by the

      police, and after the interview, he was taken into custody and placed in the

      Grant County Juvenile Detention Facility. That evening, R.T. called his father

      around 6:30 p.m. to say that he was scared and sorry and “that he would admit

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1082 | November 30, 2018   Page 3 of 6
      to the theft of the weapons but he [would] not tell who has them because he’s

      not going to snitch them out.” Id. at 80.


[7]   On February 22, 2018, the State filed a petition alleging that R.T. was a

      delinquent child for committing theft, which would be a Level 6 felony if

      committed by an adult. At a fact-finding hearing held on March 9, 2018, the

      juvenile court found R.T. to be a delinquent child. At a later-held disposition

      hearing, the juvenile court placed him in the Indiana Department of Correction

      for placement in a correctional facility for children. R.T. now appeals.


                                     Discussion and Decision
[8]   R.T. argues that the State failed to present sufficient evidence to support his

      delinquency adjudication for theft. He asserts that the evidence presented failed

      to connect him “beyond a reasonable doubt as the person who took the

      firearms.” Appellant’s Br. at 10. When the State seeks to have a juvenile

      adjudicated as a delinquent child for committing an act that would be a crime if

      a committed by an adult, the State must prove every element of the crime

      beyond a reasonable doubt. Z.A. v. State, 13 N.E.3d 438, 439 (Ind. Ct. App.

      2014). In reviewing a juvenile adjudication, this court will consider only the

      evidence and reasonable inferences supporting the judgment and will neither

      reweigh evidence nor judge the credibility of the witnesses. Id. If there is

      substantial evidence of probative value from which a reasonable trier of fact

      could conclude that the juvenile was guilty beyond a reasonable doubt, we will

      affirm the adjudication. K.F. v. State, 961 N.E.2d 501, 506 (Ind. Ct. App. 2012),


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1082 | November 30, 2018   Page 4 of 6
       trans. denied. “Circumstantial evidence is no different than other evidence for

       this purpose and standing alone may sufficiently support a conviction.” R.L.H.

       v. State, 738 N.E.2d 312, 315 (Ind. Ct. App. 2000).


[9]    The juvenile court entered a true finding for theft, which would be a Level 6

       felony if committed by an adult. To support a true finding, the State was

       required to prove, beyond a reasonable doubt, that R.T. knowingly or

       intentionally exerted unauthorized control over the property of another person

       with the intent to deprive the other person of any part of its value or use and

       that the property stolen was a firearm. Ind. Code § 35-43-4-2(a)(1)(B)(i).


[10]   Here, the evidence most favorable to the judgment showed that, two days

       before the guns went missing, R.T. wrote a Facebook message to a friend, in

       which he stated, “Trying to lics on some poles soon,” which a police officer

       stated meant that R.T. was going to take some guns. Tr. Vol. III at 150-51, 162-

       63; State’s. Ex. 6. In the middle of the night before the guns were stolen, R.T.’s

       father found R.T. standing five feet away from the safe where the guns were

       kept and from where they were found to be missing the next day. Id. at 68.

       Although R.T.’s father never told R.T. the combination to the safe, R.T. had

       watched his brother unlock it. Id. at 62-63. After the guns were stolen, R.T.

       tacitly confessed by admitting to his father that he knew who had the guns and

       that the guns were not in Andrews, Indiana anymore. Id. at 77-78, 80. He also

       told his father that, “he would admit to the theft of the weapons but he [would]

       not tell who has [the guns] because he’s not going to snitch them out.” Id. at

       80. The State also presented evidence that the house was locked, no one heard

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1082 | November 30, 2018   Page 5 of 6
       any intruders, the dogs did not bark, and there was no sign of a burglary, all of

       which led to an inference that the theft was done by someone who lived in the

       house. Id. at 81, 90, 124. Further, R.T.’s backpack, which was likely where he

       stashed the guns, went missing on the same day that the guns did. Id. at 97-98,

       102, 112-13. Based on the evidence, the juvenile court could reasonably infer

       that R.T. stole the guns from the safe. His arguments to the contrary are merely

       a request to reweigh the evidence, which we cannot do. Z.A., 13 N.E.3d at 439.

       We, therefore, conclude that sufficient evidence was presented to support R.T.’s

       delinquency adjudication for theft.


[11]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1082 | November 30, 2018   Page 6 of 6